DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-20 filed October 23, 2020 are presented for examination. Claims 1-20 are pending. Currently, claims 1-20 are restricted.
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7 drawn to a computer program product that simulates privacy issues relating to media posts. 
II.	Claims 8-20 drawn to a computer program product and a method for preventing the dissemination of sensitive information via media posts.
2.	Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
3.	In the instant case, 
Invention I is directed to technique of simulating privacy issues relating to media posts, that enables a plurality of posters to create and disseminate content via media posts; generates audience points that are given to each of the plurality of posters based on the disseminated content in the media posts; tracks the audience points given to each of the plurality of posters based on the disseminated content in the media posts; ranks each of the plurality of posters based on the generated audience points given to each of the plurality of posters; creates a postings library of the media posts, including the content, created and disseminated by each of the plurality of posters; provides each of the plurality of posters and at least one thief access to the postings library; enables the at least one thief to collect sensitive information of at least one of the plurality of posters from the postings library and content disseminated by the at least one of the plurality of posters via the media posts; builds a personal profile for a targeted poster of the plurality of posters based on the sensitive information collected by the at least one thief; and enables the at least one thief, upon collecting a threshold of sensitive information used to build the personal profile of the targeted poster of the plurality of posters, to attempt to execute a theft action against the targeted poster. 
Invention II is directed to a technique of preventing the dissemination of sensitive information, that analyzes content included in a potential media post created by a poster; program code that calculates a danger score for the potential media post based on the analyzed content included in the potential media post; program code that determines if the calculated danger score for the potential media post exceeds a danger score threshold; program code that alerts the poster that the content included in the potential media post includes sensitive information specific to the poster in response to determining the calculated danger score for the potential media post exceeds the danger score threshold; and program code that disseminates the potential media post created by the poster in response to determining the calculated danger score for the potential media post does not exceed the danger score threshold.
Inventions I and II clearly have a materially different design, mode of operation, function, or effect.
The recited invention I does not require to calculate a danger score, determine if the calculated danger score exceeds a threshold in order to alert, disseminate the potential media posts if the danger score does not exceed the threshold and invention II does not require to generate and rank audience points, ranks the posters based on audience points, provide thief access to posting libraries, enables thief to collect sensitive information, and enables thief to execute a theft action against a targeted post. They are mutually exclusive limitations.
The recited limitations in both inventions are not obvious variants and they operate differently and have different modes of operation.
From the above discussions, it is clear that inventions I and II operate differently and have different modes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438